Title: To Alexander Hamilton from Edmund Randolph, 30 April 1794
From: Randolph, Edmund
To: Hamilton, Alexander


[Philadelphia] April 30, 1794. “The Secretary of State has the honor of inclosing … a paragraph from a letter of Mr. Pinckney, dated January 10th 1794. It respects M. la Colombe, a french Officer, formerly in our army … and seems to lie more particularly in the department of the Secretary of the Treasury. Any answer, which may be thought adviseable the Secretary of State will forward to Mr. P.”
